Citation Nr: 9929268	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The Board notes that a January 1996 rating decision denied 
the veteran's claim for service connection for bilateral 
hearing loss, and granted his claim for service connection 
for tinnitus, and assigned a noncompensable evaluation.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in February 1996, and submitted a substantive appeal 
(Form 1-9) in April 1996, perfecting his appeal.  Thereafter, 
a December 1997 hearing officer's decision continued the 
denial of service connection for bilateral hearing loss, and 
granted a 10 percent evaluation for the veteran's service-
connected tinnitus.  In a second Form 1-9, submitted in 
January 1998, the veteran indicated that he wished to limit 
his appeal to the issue of entitlement to service connection 
for bilateral hearing loss.  

In an increased rating claim, a veteran is generally presumed 
to be seeking the maximum benefit available.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In this case, the December 
1997 hearing officer's decision granted the maximum 
evaluation available for tinnitus under Diagnostic Code 6260, 
and the veteran has indicated that he is seeking appellate 
review as to only the issue of service connection for 
bilateral sensorineural hearing loss.  Thus, the claim for an 
increased rating for tinnitus has been satisfied and no 
longer remains a matter in controversy.  

In correspondence dated in February 1998, the veteran's 
representative alleged clear and unmistakable error (CUE) in 
the December 1997 hearing officer's decision.  This issue is 
referred to the RO for appropriate action.

Lastly, in a June 1999 Privacy Act Consent Form, the veteran 
expressed his frustration with the amount of time it has 
taken to adjudicate his claim.  He attached a June 1999 
medical record reflecting treatment for his service-connected 
PTSD, which also notes the veteran's frustration with the 
adjudication process.  However, it is unclear from this 
correspondence whether the veteran is attempting to raise 
additional claims.  If so, the veteran should clearly express 
to the RO what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, entitlement 
to service connection for bilateral sensorineural hearing 
loss is the only issue which will be considered by the Board 
at this time.


FINDINGS OF FACT

1.  All evidence available and necessary for an equitable 
disposition of the veteran's claim has been received by the 
Board.

2.  Current sensorineural hearing loss was diagnosed in June 
1995, and may not reasonably be disassociated from service.


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has presented 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Id.;  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board notes that the veteran's service medical records have 
been obtained and that post-service VA examinations have been 
associated with his claims folder.  Upon a review of the 
record, therefore, the Board concludes that the veteran has 
been adequately assisted in the development of his case and 
that the evidence currently of record provides an adequate 
basis upon which to address the merits of his claim.

Factual Background

Service medical records are negative for complaints, 
diagnoses, or treatment of hearing loss.  The May 1946 
separation examination reveals that hearing was 15/15 to 
whispered voice, and no disease or defect of the ears was 
noted.

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in May 1995, indicating 
that the disorder had its onset in service.

A June 1995 VA audiological examination, performed in 
conjunction with the veteran's claim, revealed auditory 
thresholds in frequencies 1000, 2000, 3000, and 4000 Hertz 
were 30, 30, 50, and 60, respectively, in the right ear, and 
30, 30, 45, and 60, respectively, in the left ear.  Speech 
recognition was 100 percent in the right ear, and 96 percent 
in the left ear.  The diagnostic impression was moderate 
sensorineural hearing loss, bilaterally.

A January 1996 rating decision denied service connection for 
sensorineural hearing loss.  The veteran filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 1-9) in April 1996, 
perfecting his appeal.

On VA examination in August 1997, the veteran gave a history 
of problems with his hearing beginning shortly after his 
separation from service.  He denied a history of ear 
infections or ear surgery.  The veteran reported that he 
served as a gunner during his period of active duty, and was 
exposed to noise associated with firing "automatic 
weapons."  Physical examination revealed normal auricles and 
external auditory canals.  The right eardrum was noted to be 
normal, and the left eardrum was "fairly scarred."  The 
middle ear was visible on both sides, and was normal.  There 
was no active ear disease or infectious process present.  

An audiological examination revealed auditory thresholds in 
frequencies 1000, 2000, 3000, and 4000 Hertz were 35, 40, 55, 
and 55, respectively, in the right ear, and 30, 40, 55, and 
55, respectively, in the left ear.  Speech recognition was 96 
percent in the right ear, and 92 percent in the left ear.  
The pertinent diagnosis was mild rising to severe 
sensorineural hearing loss bilaterally possibly secondary to 
noise exposure while in service.  After reviewing the claims 
folder, the examiner commented that while the veteran's 
separation examination showed that hearing was 15/15 to 
whispered voice, "[t]his may not be accurate as the 
[veteran] does only have mild hearing loss in the low 
frequencies and maybe the whispering was loud enough for him 
to hear at that time."

During the August 1997 personal hearing, the veteran 
testified that in addition to his duties as a boatswain's 
mate during service, he was "almost constantly" thrown into 
combat situations.  Transcript (T.) at 2-3.  He gave a 
history of acoustic trauma in service from the noise 
associated with gunfire, depth charges, and from a Kamikaze 
attack.  T. at 4 and 8.  The veteran stated that he 
complained of bilateral ear pain aboard ship, with the left 
ear worse than the right, and indicated that he gave a 
history of ear pain during his separation examination.  T. at 
5.  Following his discharge from service, he worked in an 
automobile body shop for a "little while," but had to 
discontinue this employment due to the noise caused by 
"banging on fenders."  T. at 4.  He subsequently performed 
"upholstery work," and was employed as a tool salesman for 
40 to 45 years.  T. at 4 an 16.  The veteran's first post-
service audiological examination was in the early 1990s.  T. 
at 14-15.

A December 1997 hearing officer's decision continued the 
denial of service connection for sensorineural hearing loss.

The record contains authoritative evidence from recognized 
histories documenting that the veteran's ship, the U.S.S. 
LeRay Wilson (DE-414), participated in extensive combat 
operations and sustained damage when a kamikaze crashed into 
her on 10 January 1945, killing six and wounding seven 
crewmen.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including sensorineural 
hearing loss, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1133 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1998).  Where there is 
affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease which is a 
recognized cause of any of the disease within the purview of 
section 1112 of this title, has been suffered between the 
date of separation from service and the date of onset of any 
such diseases, or the disability is due to the veteran's own 
willful misconduct, service connection pursuant to section 
1112 will not be in order.  38 U.S.C.A. § 1113 (West 1991).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.  The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Moderate bilateral sensorineural hearing loss was diagnosed 
in June 1995, and the veteran's current hearing loss 
satisfies the criteria under 38 C.F.R. § 3.385.  The Board 
notes that the veteran qualifies as one who "engaged in 
combat with the enemy," under the provisions of 38 U.S.C.A. 
§ 1154 (West 1991).  The Board finds his testimony to be 
"satisfactory" and therefore credible.  Thus, his 
statements as to exposure to acoustic trauma in combat are 
accepted as true. 

The Board acknowledges that the veteran's hearing was noted 
to be 15/15 to whispered voice on separation examination in 
May 1946.  However, gross testing for hearing loss utilized 
on separation examination does not rule out high frequency 
hearing loss.  In fact, after reviewing the claims folder, 
the physician who conducted the August 1997 VA examination 
specifically commented that the testing for hearing loss on 
separation examination may not have been accurate.  He 
explained that because the veteran has mild hearing loss in 
the low frequencies, the whispering may have been loud enough 
for him to hear.  Based on the history provided by the 
veteran, the August 1997 VA examination report indicates that 
the current bilateral hearing disorder is "possibly" 
secondary to noise exposure in service.

The Board notes that a January 1996 rating decision granted 
service connection for tinnitus due to acoustic trauma in 
service.  On this particular record, it is difficult for the 
Board to rationalize how service connection for a 
sensorineural hearing loss can be denied while service 
connection for tinnitus due to acoustic trauma can be 
granted.  Although the medical opinion on the causal 
relationship between events in service and a current hearing 
loss would normally not suffice to permit an allowance on the 
merits, in this instance the recognition of acoustic trauma 
as the etiology for the service connected tinnitus and the 
fact that there is no compelling evidence for an alternative 
etiology for the currently demonstrated hearing loss are just 
sufficient to place the evidence in equipoise.  Because the 
record is in at least equipoise, the Board finds that the 
veteran's bilateral sensorineural hearing loss had its onset 
in service.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

